Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application CN 2019 10594625.8 filed on 7/3/19.  It is noted that Applicant has filed a certified copy of the applications as required by 35 U.S.C. 119(b).

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (JOUNG, US Pub. No.: 2016-0364115; FREEDMAN, US Pub. No.: 2014-0377732; NI, US Pub. No.: 2018-0293912) does not teach nor suggest in detail the limitations: 
“A curriculum optimisation method, comprising at least: collecting lecture information, wherein the lecture information comprises a lecture video; performing knowledge point recognition on the lecture video to obtain knowledge point information; segmenting the lecture video according to the knowledge point information; evaluating the lecture video segmented to obtain an optimum video of each of knowledge points; and making courseware according to structural information corresponding to the optimum video of each of the knowledge points, to obtain optimized courseware; wherein the segmenting the lecture video according to the knowledge point information, comprises: segmenting the knowledge point information to obtain knowledge point segmentation information; and segmenting the lecture video according to the knowledge point segmentation information; wherein in a case where more than two recognition manners are used to perform the knowledge point recognition, the segmenting the knowledge point information to obtain the knowledge point segmentation information, comprises: clustering at least two sets of knowledge point information, corresponding to the lecture video, obtained through each of the recognition manners, according to knowledge points, wherein each of the knowledge points corresponds to more than two pieces of knowledge point information; calculating credible scores for the more than two pieces of knowledge point information of each of the knowledge points respectively; ranking the more than two credible scores calculated for each of the knowledge points, wherein the knowledge point information with a highest score is knowledge point segmentation information of the knowledge point; and obtaining the knowledge point segmentation information of each of the knowledge points according to operations of calculating the credible scores for the more than two pieces of knowledge point information of each of the knowledge points respectively and ranking the more than two credible scores calculated for each of the knowledge points, and forming a set of knowledge point segmentation information corresponding to the lecture video” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record JOUNG does not teach or suggest in detail wherein in a case where more than two recognition manners are used to perform the knowledge point recognition, the segmenting the knowledge point information to obtain the knowledge point segmentation information includes clustering at least two sets of knowledge point information corresponding to the lecture video and includes obtaining through each of the recognition manners according to knowledge points.  The prior art is silent as to each of the knowledge points corresponds to more than two pieces of knowledge point information, calculating credible scores for the more than two pieces of knowledge point information of each of the knowledge points respectively, or ranking the more than two credible scores calculated for each of the knowledge points.  Finally, the prior art is silent as to considerations for knowledge point information with a highest score is knowledge point segmentation information of the knowledge point, as well as silent to obtaining the knowledge point segmentation information of each of the knowledge points according to operations of calculating the credible scores for the more than two pieces of knowledge point information of each of the knowledge points respectively and ranking the more than two credible scores calculated for each of the knowledge points as presented by the Applicant.  
JOUNG discloses curriculum optimization that includes collecting lecture information  containing a lecture video as well as performing knowledge point recognition on the lecture video to obtain knowledge point information,  The prior art further includes segmenting the lecture video according to the knowledge point information, evaluating the lecture video segmented to obtain an optimum video of each of knowledge points, and making courseware according to structural information corresponding to the optimum video of each of the knowledge points, to obtain optimized courseware.  Finally, JOUNG teaches segmenting the lecture video according to the knowledge point information includes segmenting the knowledge point information to obtain knowledge point segmentation information, segmenting the lecture video according to the knowledge point segmentation information, and forming a set of knowledge point segmentation information corresponding to the lecture video.   The closest NPL RAPER (RAPER, “Improving communication skills: a course for academic medical center surgery residents”, 2015) discusses video segmentation for online video lectures but is silent as to clustering, ranking or scoring the segments or considerations of knowledge point information as these aspects to the claimed invention. 
Whereas, as stated above, Applicant’s claimed invention recites wherein in a case where more than two recognition manners are used to perform the knowledge point recognition, the segmenting the knowledge point information to obtain the knowledge point segmentation information includes clustering at least two sets of knowledge point information corresponding to the lecture video and includes obtaining through each of the recognition manners according to knowledge points.  The invention also claims each of the knowledge points corresponds to more than two pieces of knowledge point information, calculating credible scores for the more than two pieces of knowledge point information of each of the knowledge points respectively, and ranking the more than two credible scores calculated for each of the knowledge points.  Finally, the claims recites considerations for knowledge point information with a highest score is knowledge point segmentation information of the knowledge point, as well as obtaining the knowledge point segmentation information of each of the knowledge points according to operations of calculating the credible scores for the more than two pieces of knowledge point information of each of the knowledge points respectively, and ranking the more than two credible scores calculated for each of the knowledge points. 
So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-5, 8-14 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481